Citation Nr: 0319943	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-03 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for residuals of viral 
bronchopneumonia.  

5.  Entitlement to service connection for bronchial asthma 
and chronic obstructive pulmonary disease (COPD), to include 
as related to exposure to Agent Orange. 

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran retired in December 1979 after more than 20 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a June 1998 rating decision the RO denied service 
connection for multiple disabilities, including hypertension, 
finding the claims to be not well grounded.  In a letter 
received in December 1998, the veteran discussed several of 
the disabilities, but did not mention hypertension.  The RO 
construed that letter as a notice of disagreement regarding 
claims for hearing loss, tinnitus, low back disability, 
residuals of viral pneumonia, bronchial asthma and COPD.  
After consideration of additional evidence, the RO again 
denied the claims as not well grounded in an August 1999 
rating decision.  The RO notified the veteran of its decision 
and his appellate rights, but he did not respond.  In a 
November 2001 letter, the RO notified the veteran of the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
and explained VA's enhanced duties to provide notice and 
assistance with respect to veterans' claims and at the same 
time solicited additional information and evidence from the 
veteran.  

In a rating decision dated in February 2002, the RO reviewed 
the previously denied claims, including hypertension, and 
again denied them.  The RO provided notice of its decision, 
and, in addition, provided a separate statement of the case 
for the issues of entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus, low back 
disability, residuals of bronchopneumonia and bronchial 
asthma and COPD.  The veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, in April 2002 and indicated in an 
attached letter that he wished to continue his appeal with 
respect to the issues addressed in the statement of the case.  
In addition, the veteran requested assistance in development 
of evidence pertaining his hypertension and indicated that he 
wanted reevaluation of the claim, which the Board construes 
as a notice of disagreement with the denial of service 
connection for hypertension in the February 2002 rating 
decision.  The Board will, therefore, request that the RO 
provide the veteran with a statement of the case for that 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO has reported that the service department has not been 
able to provide complete service medical records for the 
veteran; those that are currently in the claims file are 
reports of enlistment and pre-flight pilot examinations in 
December 1959, the report of a commission and award of pilot 
rating examination in December 1960, the report of a regular 
commission examination in June 1963 and a certification of no 
change in physical condition dated in September 1963.  The RO 
has acknowledged that the veteran provided copies of his 
service medical records in November 1998, which included 
copies of records for the period from December 1959 to 
December 1979.  Although the RO referred copies of service 
medical records from the veteran for the period from December 
1959 to December 1979 in its August 1999 rating decision and 
to service medical records for the period from March 1961 to 
December 1979 in its February 2002 rating decision and 
February 2002 statement of the case, those records are not 
currently in the file.  The Board notes that in his November 
1998 letter the veteran indicated that the copies of service 
medical records he was submitting to the RO totaled 84 pages.  
The RO should undertake a search for those records.  If they 
are not found, the RO should request that the veteran provide 
an additional copy of those records to VA.  

The veteran has stated that he received medical treatment 
from a Marine flight surgeon at Camp Pendleton Marine Corps 
Air Station in the year following retirement from service.  
He has indicated that those records may document hypertension 
within a year after service and has requested assistance 
obtaining those records.  Such assistance should be provided.  

The veteran contends that the medical problems for which he 
is seeking service connection are related to his combat 
service, which he reports extended from 1965 through 1972.  
He was an Air Force pilot and reports he flew a total of 335 
combat missions and asserts that his hearing loss and 
tinnitus are due to noise exposure and that the "G" forces 
on his low back caused his disc problems.  He also states 
that he flew Ranch Hand escort missions involving the 
delivery of Agent Orange on target areas and believes that 
his chemical exposure eventually led to his COPD and related 
conditions.  It is the opinion of the Board that further 
development of the veteran's claims should undertaken, 
including additional examinations with medical opinions as to 
the etiology of the veteran's claimed disabilities.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to locate and 
associate with the claims file copies of 
service medical records furnished to the 
RO in November 1998.  If the RO is unable 
to locate those records, it should 
contact the veteran and request that he 
again supply a copy of his complete 
service medical records.  

2.  In addition, the RO should contact 
the veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, from which he 
has received treatment or evaluation for 
any of his claimed disabilities at any 
time since service.  With necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records identified by the veteran that 
have not been obtained previously.  The 
RO should advise the veteran to submit 
evidence relating his current respiratory 
disability Agent Orange exposure in 
service.  In any event, with 
authorization and identifying information 
from the veteran, the RO should attempt 
to obtain records of treatment of the 
veteran by a flight surgeon at the Marine 
Corps Air Station, Camp Pendleton, 
California, starting in January 1980.  
All actions to obtain the requested 
records should be documented fully by the 
RO.  

3.  In view of the veteran's expansion of 
his claim for service connection for 
bronchial asthma and COPD to include as 
due to exposure to Agent Orange, the RO 
must ensure that all notice and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied or that the veteran has waived 
additional time to submit evidence with 
respect to this claim.  See 38 C.F.R. 
§ 3.159 (2002).  

4.  Thereafter, the RO should arrange for 
a VA audiology examination to determine 
the nature and etiology of the veteran's 
bilateral hearing loss and tinnitus.  All 
indicated studies should be performed.  
The examiner should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any bilateral 
hearing loss and/or tinnitus is causally 
related to noise exposure in service, 
including noise exposure experience as a 
pilot.  The claims file must be provided 
to the examiner for review in connection 
with the examination and that it was 
available should be noted in the 
examination report.  

5.  The RO should also arrange for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
claimed low back disability.  All 
indicated studies should be performed.  
Based on examination results and review 
of the record, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current low 
back disability is causally related to 
service or any incident of service, 
including "G" forces on the low back 
associated with piloting tanker and 
fighter aircraft during 20 years service, 
including missions in KC-135A tanker 
aircraft and missions in F-4D and F-4E 
aircraft.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
examination report.  

6.  The RO should also arrange for an 
appropriate VA examination to determine 
the nature and extent of the veteran's 
claimed respiratory disabilities, 
including residuals of viral 
bronchopneumonia, bronchial asthma and 
COPD.  All indicated studies should be 
performed.  The examiner should be 
requested to identify any and all current 
residuals of the veteran's in-service 
viral bronchopneumonia.  Based on 
examination results and review of the 
record, the examiner should also be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current bronchial asthma and/or COPD is 
causally related to service, including 
episodes of viral bronchopneumonia while 
in service.  If the veteran submits 
evidence relating his current respiratory 
disability to Agent Orange exposure, this 
should also be considered.  The claims 
file must be provided to the examiner for 
review in connection with the examination 
and that it was available should be noted 
in the examination report.  

7.  In addition, the RO should arrange 
for an appropriate VA examination to 
determine the nature and extent of the 
veteran's hypertension.  All indicated 
studies should be performed.  Based on 
examination results and review of the 
record, the examiner should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any hypertension is 
causally related to service or any 
incident of service.  The claims file 
must be provided to the examiner for 
review in connection with the examination 
and that it was available should be noted 
in the examination report.  

8.  The RO must review the claims file 
and ensure, with respect to all issues, 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002) are fully 
complied with and satisfied or that the 
veteran has waived additional time to 
submit evidence.  See 38 C.F.R. § 3.159 
(2002).  

9.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the issues on appeal.  If 
service connection remains denied for 
hypertension, the RO should issue a 
statement of the case with instructions 
as to the requirements for perfecting an 
appeal as to that claim.  The veteran 
must file a substantive appeal as to this 
issue.  If the benefits sought on appeal 
as to the claims for service connection 
for bilateral hearing loss, bilateral 
tinnitus, low back disability, residuals 
of viral bronchopneumonia or bronchial 
asthma and COPD, to include as due to 
Agent Orange exposure, are not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case that addresses all evidence not 
previously considered by the RO and 
informs the veteran of laws and 
regulations pertinent to his claims.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

